               IN THE UNITED STATES DISTRICT COURT FOR THE
            EASTERN DISTRICT OF TENNESSEE WINCHESTER DIVISION

 Ashton Hughes,                               )
 Joshua VanDusen,                             )
 Shannon Helmers, and                         )
 Charles Dodson,                              )
                                              )
        Plaintiffs,                           )       No. 4:19-CV-00028-CLC-SKL
 v.                                           )
                                              )       JURY DEMAND
 Denise Jackson and,                          )
 RVShare, LLC.,                               )
                                              )
        Defendants.                           )
                                              )


                                 NOTICE OF APPEARANCE


        Comes now the undersigned, Alan C. Blount, and enters his appearance as additional

 counsel on behalf of Defendant Denise Jackson in the above lawsuit. All subsequent pleadings,

 court orders, and notices concerning this case should be copied to the undersigned.



                                              Respectfully submitted,

                                              LUTHER-ANDERSON, PLLP


                                              By:     /s/ Alan C. Blount
                                                      GERARD M. SICILIANO, BPR # 9647
                                                      ALAN C. BLOUNT, BPR # 035048
                                                      Attorneys for Denise Jackson
                                                      100 W. Martin Luther King Blvd Ste 700
                                                      P. O. Box 151
                                                      Chattanooga, TN 37401-0151
                                                      (423) 756-5034




                                                  1

Case 4:19-cv-00028-CLC-SKL Document 48 Filed 10/30/19 Page 1 of 2 PageID #: 226
                                 CERTIFICATE OF SERVICE

        I hereby certify that I have electronically filed the foregoing document with the Clerk of
 the Court by using the CM/ECF system, which will automatically send a notice of filing to the
 following:

        Philip N. Elbert, Esq.
        Jeffrey A. Zager, Esq.
        Benjamin C. Aaron, Esq.
        NEAL & HARWELL, PLC
        1201 Demonbren Street, Suite 1000
        Nashville, TN 37203

        Angela Cirina Kopet
        G. Graham Thompson
        Copeland, Stair, Kingma & Lovell, LLP
        920 McCallie Avenue
        Chattanooga, TN 37403


        This 30 day of October, 2019.

 The foregoing document was served via U.S. Mail upon the following:

        Herbert H. Slatery III
        Office of the Attorney General and Reporter
        P.O. Box 20207
        Nashville, TN 37202-0207

        This 30 day of October, 2019.




                                                      LUTHER-ANDERSON, PLLP


                                                      By:    /s/ Gerard M. Siciliano
                                                             GERARD M. SICILIANO




                                                 2

Case 4:19-cv-00028-CLC-SKL Document 48 Filed 10/30/19 Page 2 of 2 PageID #: 227
